UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-6976



GREGORY MARSHALL,

                                            Petitioner - Appellant,

          versus

SEWALL SMITH, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Walter E. Black, Jr., Senior District
Judge. (CA-93-1511-B)


Submitted:   February 20, 1996              Decided:   March 4, 1996


Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Gregory Marshall, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Mary Ellen Barbera, Assistant Attorney General,
Baltimore, Maryland for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion adopting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal on the reasoning of the district court. Marshall
v. Smith, No. CA-93-1511-B (D. Md. May 2, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process. Appellant's motions for production
of documents, to remand the case, and to disqualify the district

court judge are denied.




                                                         DISMISSED




                                 2